Exhibit FORBEARANCE AGREEMENT This Forbearance Agreement (this “Agreement”) is made and entered into this 6th day of April 2009, by and between NATIONAL HOLDINGS CORPORATION, a Delaware corporation (the “Borrower”) and ST. CLOUD CAPITAL PARTNERS II, L.P. (the “Lender“). W I T N E S S E T H: WHEREAS, prior hereto, Borrower and Lender entered into a Securities Purchase Agreement, dated March 31, 2008 (the “March Securities Purchase Agreement”), whereby Lender agreed to loan Borrower Three Million ($3,000,000) Dollars, as evidenced by that certain promissory note of even date therewith (the “March Note”) in favor of Lender; and WHEREAS, prior hereto, Borrower and Lender entered into a Securities Purchase Agreement, dated June 30, 2008 (the “June Securities Purchase Agreement”, and together with the March Securities Agreement, the “Purchase Agreements”), whereby Lender agreed to loan Borrower Three Million ($3,000,000) Dollars, as evidenced by that certain promissory note of even date therewith (the “June Note”, and together with the
